Citation Nr: 1823374	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-10 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and P.W. 


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to November 1971 and from January 1974 to November 1992.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefit being sought.  

In February 2018, the Veteran and his friend testified at a Board hearing, before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  


FINDINGS OF FACT

The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  


CONCLUSION OF LAW

A TDIU is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  The criteria outlined in 38 C.F.R. § 4.16 (a) have been met for the appeal period.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).  

The Board notes that during the period from August 22, 2012, to September 30, 2013, the record shows that the Veteran was receiving special monthly compensation (SMC) under 38 U.S.C. 1114, subsection (s) and 38 C.F.R. § 3.350 (i) for his right knee replacement (previously rated as right knee tendonitis with patellar spurring) rated 100 percent, and additional service-connected disabilities of coronary artery disease, status post five vessel coronary artery bypass graft, independently rated at 60 percent.  To grant a TDIU during this period would result in the "duplicate counting of disabilities."  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).   

The Veteran testified at a Board hearing in February 2018.  The Veteran stated that while in the military he was working with heavy metal and wood, which is now "completely out [his] capability."  He also testified that as a Human Resources recruiter and trainer he has "always been either on the road" two to three weeks a month as a recruiter, or standing on his feet eight hours a day.  In the course of a year, he had 36 individual appointments for physical therapy which amounted to 22 days absent from work.  

The Veteran also testified that because of his service-connected heart condition he takes Dofetilide six times per day which then causes fatigue.  He also testified that he was taking medication for the inflammation of his joints, and it interferes with his heart medication, causing "pretty nasty" bruises on his body.  Further, he stated that as a result of other service-connected disabilities, he has difficulty dressing, putting on shoes, getting anything below his knees and even taking a bath in a tub, which has not done in several years.  The Board finds the testimony credible.  

In his May 2010 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran indicated that he had a college degree and worked part-time for two employers from July 2001 to October 2007.  The record shows that he lost 24 days from work during this period.  His last employment was full-time from May 2007 to May 2009.  It is indicated that he lost a total of 10 days from work due to his disabilities.  In his September 2010 NOD, he indicated that his service-connected disabilities had gotten worse, especially his heart condition because of his "high-stress positions" in HR.  During his hearing the Veteran testified that his employers accommodated him, by allowing him to "sit and stand as necessary," but when he left the last employer in 2009, he could not even do that much.  

The records indicate that after the Veteran left his last position in May 2009, he moved to Marion, Illinois, to be closer to the VAMC, because of his service-connected heart and degenerative joint diseases.  

The Veteran underwent VA examinations in June 2010 and April 2014.  Per the June 2010 examination, the examiner noted that the Veteran's service-connected sinusitis and deviated nasal septum, kidney cyst, burn scar of the left knee, migraine headaches, hypertension, scars of the inner and lower legs, were stable and not a problem for unemployability.  

In April 2014, the examiner noted that the Veteran's ankle condition would cause moderate difficulty in securing and maintaining substantially gainful employment that required prolonged walking or standing more than 45-60 minutes at a time without frequent rest breaks.  Regarding the osteoarthritis of the lumbar spine, the examiner proffered that the disability would have minimal impact on the Veteran's ability to secure and maintain substantially gainful employment in human resources, which is more of a sedimentary type position.  The examiner added that the Veteran would have a moderate difficulty maintaining a physically demanding job that would require bending and lifting related to his chronic low back pain.  

The April 2014 VA examiner also noted that the Veteran's acromioclavicular arthritis and his knee disability would have a moderate impact on the Veteran's work if it required physical activities, such as bending.  

An ankle Benefit Disability examination, conducted in February 2018, reported that the Veteran's ankle disability impact his ability to perform any occupational task, where he is "unable to move about for very short periods."  

Upon review of the evidence of record, including the lay statements and the credible and competent testimony provided by the Veteran, the Board finds that his service-connected disabilities have caused him not to be able to secure and follow substantially gainful employment.  

The Board notes that the VA examiners have discussed the Veteran's service-connected disabilities singly, and found that each service-connected disability in and of itself, did not preclude him from sedimentary employment.  Notwithstanding, the April 2014 and February 2018 VA examiners, also found that the Veteran's service-connected lumbar spine osteoarthritis, acromioclavicular arthritis, knee and ankle disabilities by themselves, present a functional impairment, especially related to physical work, including bending.  As the Veteran has testified that as a recruiter, he was often on the road, two-three weeks per month or standing on his feet eight hours a day, the Board finds that his service-connected disabilities in aggregate precludes substantially gainful employment.  

The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Reviewing the totality of the evidence, however, including the Veteran's current medical findings detailing the severity of his service-connected disabilities, the competent and credible lay assertions of unemployability due to limitations caused by the service-connected disabilities, and the cumulative objective evidence of record, the Board finds that the Veteran's service-connected disabilities, coupled with his educational/training background and employment history, likely precludes him from securing and following any substantially gainful employment (either physical or sedentary).  

Accordingly, resolving all doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


